WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 December 16, 2015




In the Court of Appeals of Georgia
 A13A1963. KAUTZ v. POWELL et al.                                            JE-096

      ELLINGTON, Presiding Judge.

      In Kautz v. Powell, 297 Ga. 283 (773 SE2d 690) (2015), the Supreme Court of

Georgia reversed this Court’s opinion in Kautz v. Powell, 326 Ga. App. 816 (755

SE2d 330) (2014). We therefore vacate our earlier opinion, adopt the opinion of the

Supreme Court as our own, and reverse the trial court’s judgment.

      Judgment reversed. Andrews, P. J., Barnes, P. J., Phipps, P. J., and Miller,

Branch, and McMillian, JJ., concur.